oO a nN DO oO FPF W DN =|

NO DP PN PN NM PP NM NM NO SS S& eS = Ss Ss S&S => = =
oN Oo fF WwW NY |= 2D oO BN DOD a FP WO NYO | OC

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

KEVIN CURTIS CANNON, Case No. EDCV 18-02661-AB (JEM)
Petitioner,
ORDER ACCEPTING FINDINGS AND
RECOMMENDATIONS OF UNITED
STATES MAGISTRATE JUDGE

V.
NEIL MCDOWELL, Warden,

Respondent.

eS Se ee See

 

Pursuant to 28 U.S.C. Section 636, the Court has reviewed the pleadings, the
records on file, and the Report and Recommendation of the United States Magistrate

Judge. Petitioner has filed Objections, and the Court has engaged in a de novo review of

 

those portions of the Report and Recommendation to which Petitioner has objected. The
Court accepts the findings and recommendations of the Magistrate Judge.
IT IS ORDERED that: (1) the Petition for Writ of Habeas Corpus is denied; and (2)

Judgment shall be entered dismissing the action with prejudice.

DATED: February 5, 2020 (ee A ,

“ANDRE BIROTITE, JR.
UNITED STATES DISTRICT JUDGE

 
